United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                September 7, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41281
                          Summary Calendar



ADAM DAVID HYATT

                           Plaintiff - Appellant

     v.

CLUSTER DENTAL DIRECTOR EDWIN SEWELL

                           Defendant - Appellee

                        --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texs
                        USDC No. 5:04-CV-106
                        --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.*

PER CURIAM:

     Adam David Hyatt, Texas prisoner # 776998, appeals the

district court’s grant of summary judgment in favor of Drs. Edwin

Sewell and Sammy Wood and the University of Texas Medical Branch

(UTMB).    We affirm the judgment of the district court.

     We review de novo the district court’s grant of summary

judgment de novo.    Cousin v. Small, 325 F.3d 627, 637 (5th Cir.

2003).    Summary judgment is proper "if the pleadings,

depositions, answers to interrogatories, and admissions on file,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law."   FED. R. CIV.

P. 56(c).   Prison officials violate the constitutional

prohibition against cruel and unusual punishment when they

demonstrate deliberate indifference to a prisoner’s serious

medical needs, constituting an unnecessary and wanton infliction

of pain.    Wilson v. Seiter, 501 U.S. 294, 297 (1991).

     Hyatt began a treatment plan in December 2002, which

included a recommendation for a lower partial denture.    Over the

course of the next three years, Hyatt received a number of

fillings as well as other treatment.   Although there were some

delays in his treatment regarding his dentures, the summary

judgment evidence shows that Hyatt was seen regularly, that

treatment was provided, and that any delays were the result of at

most negligence rather than any deliberate indifference to

Hyatt’s serious medical needs.

     We further affirm the summary judgment in favor of UTMB; as

a state agency, UTMB is not a person for purposes of § 1983.      See

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).      In

addition, absent any Eighth Amendment violation by any UTMB

personnel, there can be no liability on the part of UTMB.

     AFFIRMED.